Case 3:20-cr-00120-DJN Document1 Filed 11/02/20 Page 1 of 1) PagelD# 1

 

[| LE
Nov = 2 2020

 

 

 

IN THE UNITED STATES DISTRICT COURT

 

CLERK, U.S. DISTRICT COURT

 

 

 

FOR THE EASTERN DISTRICT OF VIRGINIA RICHMOND, VA
Richmond Division
UNITED STATES OF AMERICA, ) CRIMINAL NO. 3:20cr ido
)
Vv. ) 18 U.S.C. § 39A
) Aiming a Laser Pointer
AMANDA ROBINSON, ) at an Aircraft
) (Count One)
)
Defendant. ) Forfeiture Notice
CRIMINAL INFORMATION

 

THE UNITED STATES ATTORNEY CHARGES THAT:

COUNT ONE
(Aiming a Laser Pointer at an Aircraft)

On or about June 4, 2020, in the Eastern District of Virginia and within the jurisdiction of
this Court, the defendant, AMANDA ROBINSON, knowingly aimed the beam|of a laser pointer
at an aircraft, namely a 2006 Cessna, Model 182T, tail number N60430, and at the flight path of
said aircraft, in the special aircraft jurisdiction of the United States.
(In violation of Title 18, United States Code, Section 39A)

G. ZACHARY TERWILLIGER
UNITED STATES ATTORNEY

By: EUG). Ao ese

Erik S. Siebert
Assistant United States Attorney

 
